Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on July 22, 2010. 
3.	Claims 1 and 4-16 are pending.

Continued Examination Under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 1, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Claim Objections
5.	Claim 1, 6 are objected to because of the following informalities:  Claim 1 recites “an primary” Claim 6, recites “an first” Appropriate correction is required.
                                                                                                                                                                                                        
Response to Arguments

6.	Applicant’s arguments with respect to claims 1 and 4-16 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
CHU; Seyoup; et al. (US 2017/0046111), in view of Lloyd et al (US 2017/0126689), hereinafter “Chu” and “Lloyd” respectively.
As per Claim 1, Chu discloses: 
A data sharing method, comprising following steps: establishing a primary association relationship between an information output device and a first device; (Par [0009], “… establish a communication connection with the external electronic device through the first and second communication channel, receive contents from the external electronic device through the second communication channel, output the contents through the user interface…” And par [0012], “outputting the received contents, and transmitting at least one of information input to the electronic device in association with the contents and status information of the electronic device…”) 
establishing a secondary association relationship between the information output
device; (Par [0128], “and par [0144], “According to an embodiment, at operation 520, the first electronic device 400 may receive the information input in association with the contents from the second electronic device 410 and/or the status information of the second electronic device 410. According to various embodiments, the processor 120 of the first electronic device 400 may receive the status information of the second electronic device 410 from the second electronic device 410 via the first communication channel 430 or the second communication channel 440 by means of the communication interface 160 or the communication module 220” see figure 4)
receiving shared data and a sharing manner sent by at least one of the primary
associated device and the secondary associated device, the sharing manner comprising private sharing manner and public sharing manner; 
(par [0277], “connection with an external electronic device through the first and second communication channels 430 and 440, transmitting contents to the external device through the second communication channel, receiving information input to the external device in association with the contents and/or status information of the external electronic device; and generating feedback information related to the contents based on at least one of the input information and the status information.” The association with the contents and status being the “sharing manner” as claimed; See Figures 4 and 23).
determining a display mode of the information output device based on the sharing manner; and (Par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.”) sending the shared data to the information output device based on the display mode to display in the display mode. (par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.” Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed; and par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer)…” the medical information being the “care mode” as claimed, depending on the “data” the transmission comprises the sharing manner accordingly see also Figures 12, 20-21, and 23 ).
Chu discloses association based in communication not specifically based on the owner of the information and does not disclose the “associations” between devices, primary secondary, association relationship.
And the “as an owner of the information output device and determining the first device as an primary associated device” and Chu also does not disclose the “a second device after the consent of the primary associated device determining the second device as a secondary associated device” and “private and public manner”
However, Lloyd discloses the above-mentioned limitations as follows:
(Par [0128], “owner (the 'first user') using a pictures service/application accessed by selecting the pictures icon/control”  par [0010], “configured to allow the first user to select one or more other users ("second users") of one or more shared access user appliances or devices, and to independently select whether to grant or deny access to each of the different interactive user components of the first user for each of the selected second users” par [0042], “determine whether to allow or deny remote access to each of said interactive functions of said first user by at least one second user”; and par [0148], “providing full access to all of the corresponding functions of those services/applications of the end user, including the associated content of the end-user, and displayed in a manner analogous to a conventional screen sharing display.” and see Figures 17-18 (“access to individual end-user functional components (in the
form of services/applications) of a (first) user based on relationships or associations between the first user and other (second) users”)” see also par [0148] indicating the access mode and relationship of “second user” and second user’s device).).
However, Chu does not specifically disclose private and public manner. 
Lloyd also discloses private and public manner remaining private for another device that is not defined by associations (See Par [0183] and par [0191], “Conversely, if the user devices 200 are connected to a public network, these references are typically stored on one or more domain level servers 112” and see par [0211], There are “shared access” and “single interactive user environment” that could be configured according to respective users”.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lloyd specifically to use a determination to have an associating with another user and a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to said device pertaining to a first secure to said
device of said second user over a second secure communications channel.

As per Claim 4, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the display mode comprises a care mode and an art mode. (Par [0143], “… the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, see also Figures 12, 20-21, and 23).

As per Claim 5, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the information output device comprises at least a first information output sub-device and a second information output sub-device for displaying the shared data in the care mode and the art mode, respectively. (Par [0143], “…In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, the “medical device” being the “sub-device” respectively; see also Figures 12, 20-21, and 23).

As per Claim 6, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the step of establishing a primary association relationship between an information output device and a first device as the owner of the information output device and determining the first device as an primary associated device comprises: receiving an first association request for the information output device sent by a first device as an owner of the information output device;
(Par [0067], “According to some embodiments, when the electronic device 101 should perform a function or service automatically, the electronic device 101 may request performing of at least one function to another device (e.g., external electronic device 102, 104, or server 106). For the above, cloud computing technology, distributed computing technology, or client-server computing technology may be used, for example.” see also Figures 12, 20-21, and 23) in response to the first association request, querying whether there is a primary associated device for the information output device; (Par [0142], “The processor 120 of the first electronic device 400 may make a request for establishing the second communication channel 440 by transmitting a message requesting for the second communication connection to the server 420. By establishing the second communication channel 440 via the server 420, the first electronic device 400 may perform the second communication (e.g., SWIS communication) with the second electronic device 410” and See Figure 23”) 
in response to there being no primary associated device for the information input device, establishing a primary association relationship between the information output device and the first device and determining the fist device as the primary associated device. (Par [0145], “on a per user (and/or per relationship/association with the end-user) and a per service/application basis. For example, the system 100 can be easily configured to allow a desired level of access to any selected service/application independently of any other server/application, and to any selected user or type of user (that type being defined in terms of that user's relationship or 'association' with the end-user).
However, Chu discloses association based in communication not specifically based on the owner of the information and does not disclose the “associations” between devices, primary secondary, association relationship.
And the “in response to there being no primary associated device for the information input device, establishing a primary association relationship between the information output device and the first device and determining the first device as the primary associated device.”
However Lloyd discloses the mentioned “associations” “relationships” and permissions between the devices and its relationships, limitations as follows: (Par [0128], “owner (the 'first user') using a pictures service/application accessed by selecting the pictures icon/control”  par [0010], “configured to allow the first user to select one or more other users ("second users") of one or more shared access user appliances or devices, and to independently select whether to grant or deny access to each of the different interactive user components of the first user for each of the selected second users” par [0042], “determine whether to allow or deny remote access to each of said interactive functions of said first user by at least one second user”; and par [0148], “providing full access to all of the corresponding functions of those services/applications of the end user, including the associated content of the end-user, and displayed in a manner analogous to a conventional screen sharing display.” and see Figures 17-18 (“access to individual end-user functional components (in the
form of services/applications) of a (first) user based on relationships or associations between the first user and other (second) users”)).
“in response to there being no primary associated device for the information input device, establishing a primary association relationship between the information output device and the first device and determining the first device as the primary associated device.” (Par [0145], “on a per user (and/or per relationship/association with the end-user) and a per service/application basis. For example, the system 100 can be easily configured to allow a desired level of access to any selected service/application independently of any other server/application, and to any selected user or type of user (that type being defined in terms of that user's relationship or 'association' with the end-user” see also par [0148] indicating the access mode and relationship of “second user” and second user’s device)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lloyd specifically to use a determination to have an associating with another user and a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to said device pertaining to a first secure to said
device of said second user over a second secure communications channel.

As per Claim 7, the rejection of Claim 6 is incorporated and Chu further discloses:
wherein the step of establishing a secondary association relationship between the information output device and a second device after the consent of the primary associated device and determining the second device as a secondary associated device comprises: receiving a second association request for the information output device sent by a second device; Chu discloses first and second communication devices(Par [0179], “completed, the server 802 may forward the second communication (e.g., SWIs communication) invite message transmitted by the first electronic device 800 to the second electronic device”) and see Figures 6, 18, and 23, in
(Par [0153]) forwarding the association request to the primary associated device;
receiving an instruction regarding whether the second association request is allowed from the primary associated device; and (Par [0153], “… or the user of the second electronic device 410 reacts to the contents transmitted by the first electronic device 400. According to various embodiments, the feedback information may be generated in the form of a UI menu or a UI item. The first electronic device 400 may notify the first user of the status of the second electronic device 140 by outputting the feedback information through a user interface such as the display 160 or the audio module 280.” See Figures 6, 8, and 23).
However, Chu discloses association based in communication not specifically based on the owner of the information and does not disclose the “associations” between devices, primary secondary, association relationship.
However Lloyd discloses the mentioned “associations” “relationships” and permissions between the devices and its relationships, limitations as follows: (Par [0128], “owner (the 'first user') using a pictures service/application accessed by selecting the pictures icon/control”  par [0010], “configured to allow the first user to select one or more other users ("second users") of one or more shared access user appliances or devices, and to independently select whether to grant or deny access to each of the different interactive user components of the first user for each of the selected second users” par [0042], “determine whether to allow or deny remote access to each of said interactive functions of said first user by at least one second user”; and par [0148], “providing full access to all of the corresponding functions of those services/applications of the end user, including the associated content of the end-user, and displayed in a manner analogous to a conventional screen sharing display.” and see Figures 17-18 (“access to individual end-user functional components (in the form of services/applications) of a (first) user based on relationships or associations between the first user and other (second) users”)).
“In response to the instruction indicating the association request is allowed establishing a secondary association relationship between the information output device and the secondary associated device.” (Par [0145], “on a per user (and/or per relationship/association with the end-user) and a per service/application basis. For example, the system 100 can be easily configured to allow a desired level of access to any selected service/application independently of any other server/application, and to any selected user or type of user (that type being defined in terms of that user's relationship or 'association' with the end-user” see also par [0148] indicating the access mode and relationship of “second user” and second user’s device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lloyd specifically to use a determination to have an associating with another user and a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to said device pertaining to a first secure to said
device of said second user over a second secure communications channel.


As per Claim 8, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the step of establishing a secondary association relationship between the information output device and a second device after the consent of the primary associated device and determining the second device as a secondary associated device comprises: receiving a second association request for the information output device sent by a second device. (Par [0178], “the first electronic device 800 may send the server 802 a second communication (e.g., SWIS communication) invite message for establishing a link for the second communication (e.g., SWIS communication) with the second electronic device 801 at operation 815” “invite message” between server, first, and second communication devices)
receiving an association invitation sent by the primary associated device for inviting a second device to establish a secondary association relationship with the information output device; (Par [0178-0179], “Although not shown in the drawing, if the second communication (e.g., SWIS communication) invite message is received from the first electronic device 800” and see figures 5-6).
forwarding the association invitation to the second device; (Par [0179], “completed, the server 802 may forward the second communication (e.g., SWIs communication) invite message transmitted by the first electronic device 800 to the second electronic device”) 
However Chu discloses association based in communication not specifically based on the owner of the information and does not disclose the “associations” between devices, primary secondary, association relationship “and the “receiving a confirmation message whether the association invitation is accepted from the second device, and in response to the confirmation message indicting the association invitation is accepted, establishing a secondary association relationship between the information output device and the second device and determining the second device as a secondary associated device”
Lloyd discloses the mentioned “associations” “relationships” and permissions between the devices and its relationships, limitations as follows: (Par [0128], “owner (the 'first user') using a pictures service/application accessed by selecting the pictures icon/control”  par [0010], “configured to allow the first user to select one or more other users ("second users") of one or more shared access user appliances or devices, and to independently select whether to grant or deny access to each of the different interactive user components of the first user for each of the selected second users” par [0042], “determine whether to allow or deny remote access to each of said interactive functions of said first user by at least one second user”; and par [0148], “providing full access to all of the corresponding functions of those services/applications of the end user, including the associated content of the end-user, and displayed in a manner analogous to a conventional screen sharing display.” and see Figures 17-18 (“access to individual end-user functional components (in the form of services/applications) of a (first) user based on relationships or associations between the first user and other (second) users”)).
Lloyd disclose also the “receiving a confirmation message whether the association invitation is accepted from the second device, (Par [0138], “description of the event and to invite other users.”
and in response to the confirmation message indicating the association invitation is accepted, establishing a secondary association relationship between the information output device and the second device and determining the second device as a secondary associated device (Par [0145], “on a per user (and/or per relationship/association with the end-user) and a per service/application basis. For example, the system 100 can be easily configured to allow a desired level of access to any selected service/application independently of any other server/application, and to any selected user or type of user (that type being defined in terms of that user's relationship or 'association' with the end-user” see also par [0148] indicating the access mode and relationship of “second user” and second user’s device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lloyd specifically to use a determination to have an associating with another user and a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to said device pertaining to a first secure to said
device of said second user over a second secure communications channel.

As per Claim 9, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the step of determining the display mode of the information output device based on the sharing manner comprises: determining the display mode to be the care mode, in response to the sharing manner being the private sharing manner; and determining the display mode to be the art mode, in response to the sharing manner being the public sharing manner. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, depending on the “data” the transmission comprises the sharing manner accordingly see also Figures 12, 20-21, and 23 ).
However, Chu does not specifically disclose private and public manner. 
Lloyd also discloses private and public manner: remaining private for another device that is not defined by associations (See Par [0183] and par [0191], “Conversely, if the user devices 200 are connected to a public network, these references are typically stored on one or more domain level servers 112” and see par [0211], There are “shared access” and “single interactive user environment” that could be configured according to respective users.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lloyd specifically to use a determination to have an associating with another user and a private or public sharing mode into the method of Chu to take advantage on applying boundaries or permission according to its respective content.  The modification would have been obvious because one of the ordinary skills in the art would implement sharing some information privately or publicly in order to communicate to said device pertaining to a first secure to said
device of said second user over a second secure communications channel.

As per Claim 10, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the step of sending the shared data to the information output device based on the display mode to display in the display mode comprises: sending the shared data in a specified time period automatically to the information output device, in response to the display mode being the care mode; (par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, see also Figures 12, 20-21, and 23; Par [0121], “a predetermined time period, and controls, when the acknowledgement message is not received in the predetermined time period, the communication circuit to release the first communication channel” and par [0165], “send” communications ) and sending the shared data sequentially to the information output device in chronological order in which  the at least one of the primary associated device and the secondary associated device establishes the primary and/or secondary association relationship, in response to the display mode being the art mode. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed; Par [0161], “forward the acknowledgement message received from the second electronic device 410 to the first electronic device 400 and perform authentication on the first and second electronic devices 400 and 410 simultaneously or sequentially.” And par [0165], see Figures 6, 8, and 23.)

As per Claim 11, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the primary associated device or the second device comprises a mobile communication device or a smart wearable device, and the information output device comprises a display device or an audio output device. (Par [0050], “According to various embodiments of the present disclosure, examples of the electronic device may include a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), an Moving Picture Experts Group phase 1 or phase 2 (MPEG-1 or MPEG-2) audio layer 3 (MP3) player, a medical device, a camera, and a wearable device. Examples of the wearable device may include an accessory type device (such as, watch, ring, bracelet, ankle bracelet, necklace, glasses, contact lens, and head-mount device (HMD), a textile or clothes type device (such as electronic clothes), a body-attached type (such as skin pad and tattoo), and a bio-implemented type.”).

As per Claim 12, the rejection of Claim 11 is incorporated and Chu further discloses: wherein the display device comprises an electronic photo frame or an art picture frame. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” And par [0051], “electronic frame.”)

As per Claim 13, the rejection of Claim 1 is incorporated and Chu further discloses: wherein the shared data comprises one or more of image data, sound data, location data of a user, physiological sign data of a user, exercise data of the user, and sleep data of the user. (Par [0042], “In the following description, the term "content" may denote every kind of object displayed on a user interface (e.g., display 160) of the electronic device 101. For example, the content may include various objects such as a home screen, an execution screen, a menu, an icon, a video, a still image, a motion image, and a thumbnail image...”) 

As per Claims 14-16, being the computer readable storage medium, system, device claims corresponding to the method claims 1 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1 and further Chu discloses: (Par [0077] and par [0287]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Morag (US 2018/0349011) relates to a Device, Method, And Graphical User Interface for Presenting Representations of Media Containers, specifically by using electronic devices with displays and input devices are provided with faster, more efficient methods and interfaces for displaying affordances in accessibility mode.
DESHPANDE et al (US 2018/0183596) relates to PEER DISCOVERY, CONNECTION, AND DATA TRANSFER, specifically to where a first peer-to-peer application 306 is in the foreground on a sender device (e.g., 302) and a second peer-to-peer application 308 is in the foreground on a receiver device (e.g., 304). The first user device advertises (310) a first user token (e.g., beacon message) and scan for others (e.g., other devices that are executing a peer-to-peer application and advertising a token), and the second user device advertises (312) a second user token (e.g., beacon descriptor message) and scan for others (e.g., other devices that are executing a peer-to-peer application and advertising a token).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 16, 2022